Citation Nr: 0120885	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  94-36 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
bilateral frozen feet with peripheral neuropathy, evaluated 
as 30 percent prior to August 13, 1998.  

2.  Entitlement to an increased evaluation for residuals of 
frozen feet with peripheral neuropathy, left foot, evaluated 
as 20 percent disabling from August 13, 1998.

3.  Entitlement to an increased evaluation for residuals of 
frozen feet with peripheral neuropathy, right foot, evaluated 
as 20 percent disabling from August 13, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from May 1943 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a rating in 
excess of 30 percent for service-connected residuals of 
bilateral frozen feet, with swelling, coldness, and 
discoloration.  The same rating decision held that the 
veteran's peripheral neuropathy was considered as part of the 
rating for his service-connected foot disability.  

This claim was remanded in December 1996, August 1998, and 
February 2000, for further development.  By rating decision 
of September 2000, the veteran's service-connected frozen 
feet were rated separately and recharacterized as residuals 
of frozen feet with peripheral neuropathy rated separately 
for the right and left foot.  Each foot was rated at 20 
percent, effective August 13, 1998, the effective date of a 
regulatory change.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
increased rating claims are still in appellate status.  

Unfortunately, this case must again be remanded.  During the 
pendency of this claim, there have been several regulatory 
changes by VA.  

Although the RO evaluated the veteran's cold injury residuals 
separately as of the August 13, 1998, regulatory change, the 
criteria for evaluating cold injury residuals had initially 
changed on January 12, 1998.  The RO must consider whether 
the veteran's residuals of cold injury should be evaluated 
separately from January 12, 1998.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue). 

It is important that the RO apply all of the changes in 
regulations since the pendency of this claim.  The RO should 
apply the rating criteria in effect from the initiation of 
the claim from September 1993 to January 1998, the changes 
from January 1998 to August 1998, and the changes from 
August 1998 to the present.  

Before doing that, however, medical evidence is required to 
enable the rating agency and the Board to sort out the 
veteran's cold injury residuals from his non-service 
connected disabilities.  In addition, the veteran has 
undergone examinations by different examiners in the past 
who, on the same day, describe the cold injury residuals 
quite differently.  For example, on examinations on June 16, 
1999, one examiner stated that the veteran's cold injury 
residuals of the feet were manifested by purplish coloring on 
the toes and on the plantar surface of the soles of the feet; 
two-plus edema; cool temperature; nails thin and short; 
normal reflexes; decreased touchy sensation of the feet up to 
mid-calf; numbness, pain and tingling of both feet.  The 
veteran described severe paresthesia or numbness; chronic 
burning and tingling around the edges of the feet and in the 
toes; some disturbance of nail growth; moderate edema; and 
severe numbness, tingling and burning.  There were no 
arthritis or joint symptoms, and no sweating.  

On another examination that same day, the examiner described 
the veteran's feet as "perfectly normal, except for the 
swelling."  The doctor described three-plus pitting edema 
from the knees down, which was felt to be related to edema of 
the legs.  (The veteran had undergone bilateral saphenous 
vein harvest in 1997 because of coronary bypass surgery.)  
The examiner described the toenails as "perfect."  The skin 
was "pink, warm and dry with excellent pulses."  The 
diagnosis was frost bite of the feet with minimal residual 
effect.

While it is the responsibility of the rating specialist to 
interpret reports of examination in light of the history of 
the disability and to reconcile reports into a consistent 
picture (38 C.F.R. § 4.2), it requires medical clarification 
when different examiners describe the same disability on the 
same day in quite disparate terms.

Furthermore, the rating criteria for evaluating cold injury 
residuals (Diagnostic Code 7122) incorporate neurologic 
manifestations (they may include pain, numbness, cold 
sensitivity, and locally impaired sensation).  The examiners 
have said that the veteran has peripheral neuropathy as a 
residual of his cold injury.  The rating criteria call for 
peripheral neuropathy to be separately evaluated.  However, 
in order to consider doing that, the Board must know which of 
the veteran's symptoms are felt to be manifestations of 
peripheral neuropathy.  And, if they are manifestations of 
peripheral neuropathy, consideration must be given to whether 
evaluating the same symptoms (e.g., pain, numbness, cold 
sensitivity, and locally impaired sensation) as both cold 
injury residuals and peripheral neuropathy would result in 
pyramiding under 38 C.F.R. § 4.14.

While the Board regrets the delay, further examination must 
be accomplished to address these issues so that the RO has 
sufficiently informative medical evidence on which to base a 
rating decision.

Finally, because of a change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
should be assured on remand.  See 38 U.S.C. §§ 5102, 5103, 
and 5103A(West Supp. 2001).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran to furnish the names 
and addresses of all medical providers 
from whom he has sought treatment for his 
service-connected residuals of frozen 
feet with peripheral neuropathy since 
1999.  After obtaining appropriate 
releases from the veteran, the RO should 
request the aforementioned treatment 
records, if any and associate them with 
the claims folder.  If any request for 
private treatment records is 
unsuccessful, notify the claimant.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001).  
In undertaking the development and notice 
herein, assure compliance with the VCAA.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).

2.  Obtain and associate with the claims 
file the veteran's VA treatment records 
if any, from 1999 to the present.  

3.  Accord the veteran an appropriate VA 
examination in order to identify the 
manifestations of the veteran's cold 
injury residuals of both feet, including 
peripheral neuropathy.  All indicated 
studies should be performed.  The 
examiner is asked to state whether any 
neurologic symptomatology (e.g., 
numbness, pain, cold sensitivity, locally 
impaired sensation) is symptomatic of the 
veteran's peripheral neuropathy.  The 
examiner is also asked to identify any 
peripheral neuropathy symptomatology that 
is distinct from the neurologic symptoms 
that are associated with the criteria for 
evaluating cold injury residuals under 
Diagnostic Code 7122.  

If any consultation with other 
specialists is required in order to 
identify the manifestations of cold 
injury residuals of the feet and 
peripheral neuropathy, such consultation 
shall be obtained.

The medical rationale for all opinions 
should be stated.

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this or the prior remand, 
including the VA examination(s). The RO 
must consider the old and both new 
versions of the criteria of the rating 
schedule for residuals of cold injury and 
determine which version of the rating 
criteria is more favorable, and apply the 
one that is more favorable.  The revised 
versions of the rating criteria may not 
be applied before the effective dates of 
those criteria.

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a SSOC, with the old 
and both new rating criteria and state 
which one is more favorable.  It is 
required that the applicable law and 
regulations, including the appropriate 
diagnostic code(s) and old and new rating 
criteria, be provided, discussed, and 
applied.  The veteran and his 
representative should be given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


